It is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same is hereby, affirmed; upon finding that its entry of January 30, 1925, wherein it reversed the judgment of the court of common pleas stated that the cause was remanded for execution, whereas the court had in fact found that "the trial court should have granted a new trial" and its order then made was "judgment reversed and cause remanded for a new trial," and finding that its record did not in such respect correctly state its order and that the judgment theretofore entered was not the judgment actually rendered, the Court of Appeals was warranted in making said entry nunc protunc to correct its records and thereby make them speak the truth. This power to enter judgments, decrees and orders nuncpro tunc is inherent in the courts, both at law and in equity, and is not dependent for its existence on any statute. Section 11631, General Code, has no reference to any such proceeding and the limitations of Section 11640, General Code, have no application thereto.
Judgment affirmed.
KINKADE, ROBINSON, JONES MATTHIAS, DAY and ALLEN, JJ., concur.
  MARSHALL C.J., not participating. *Page 622